           Case 2:17-cv-00090-JAD-DJA Document 82
                                               81 Filed 05/20/20
                                                        05/19/20 Page 1 of 4


1    AARON D. FORD
      Attorney General
2    AUSTIN T. BARNUM (Bar No. 15174)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-4070 (phone)
6    (702) 486-3773 (fax)
     Email: abarnum@ag.nv.gov
7
     Attorneys for Defendants
8    Romeo Aranas, Gregory Bryan,
     Alberto Buencamino, and George Leaks
9

10

11

12                             UNITED STATES DISTRICT COURT

13                                    DISTRICT OF NEVADA

14   FREDERIC GREEN,                                      Case No. 2:17-cv-00090-JAD-DJA

15                      Plaintiff,

16   v.
                                                      STIPULATION AND ORDER TO
17   HIGH DESERT STATE PRISON MEDICAL                     EXTEND DISCOVERY
     DEPARTMENT, et al.,
18                                                              (Fourth Request)

19                      Defendants.

20
           Pursuant to LR IA 6-1 and LR 26-3, Plaintiff Frederic Green (“Plaintiff”), by and
21
     through Kristen T. Gallagher, Esq., and Jason Sifers, Esq., as well as Defendants Gregory
22
     Bryan, Romeo Aranas, Alberto Buencamino and George Leaks (collectively, “Defendants”),
23
     by and through, Aaron D. Ford, Nevada Attorney General, and Austin T. Barnum, Deputy
24
     Attorney General, of the State of Nevada, Office of the Attorney General, hereby stipulate
25
     and agree to extend discovery deadlines by approximately 60 days. This is the fourth
26
     request by the parties.
27

28



30                                          Page 1 of 4
31
           Case 2:17-cv-00090-JAD-DJA Document 82
                                               81 Filed 05/20/20
                                                        05/19/20 Page 2 of 4


1          The next discovery deadline affected by this stipulation is the June 2, 2020 rebuttal
2    expert deadline. With the exception of the rebuttal expert deadline, this stipulation will be
3    received by the Court “no later than 21 days before the expiration of the subject deadline,”
4    as is required by LR 26-3. With respect to the rebuttal expert deadline, the parties set forth
5    a statement of excusable neglect below
6          Pursuant to LR IA 6-1 and LR 26-3, and good cause appearing therefor, the parties
7    hereby make the following required statements:
8          I. Discovery Completed.
9          In June and July 2018, Plaintiff served written discovery on Defendants to which
10   Defendants timely responded.
11         Since pro bono counsel was appointed, Plaintiff served three subpoenas duces tecum
12   on non-parties to the case. Plaintiff recently received documents and is preparing them for
13   disclosure.
14         On May 4, 2020, Plaintiff timely served Defendants with his expert disclosures.
15         II. Discovery that remains to be completed.
16         Plaintiff intends on conducting a deposition and issuing written discovery.
17   Defendants intend on disclosing a rebuttal expert with disclosures. Defendants intend on
18   determining the need for depositions and will respond to Plaintiff’s written discovery.
19         III. The reasons why the discovery will not be completed within the time
20   set by the Scheduling Order
21         Discovery in this matter closed on August 24, 2018. ECF No. 37. On September 25,
22   2019, the Court granted Plaintiff’s request for appointment of pro bono counsel. ECF No.
23   67. The Parties stipulated to reopen discovery for 120 days, and this Court issued an order
24   reopening discovery on November 8, 2019. ECF No. 71. Subpoenas were served and the
25   time needed for responses prevented Plaintiff from having sufficient time to complete and
26   submit expert disclosures. Therefore, this Court granted the current extension setting the
27   due date for expert disclosures on May 4, 2020. ECF No. 78. Rebuttal experts are currently
28



30                                            Page 2 of 4
31
           Case 2:17-cv-00090-JAD-DJA Document 82
                                               81 Filed 05/20/20
                                                        05/19/20 Page 3 of 4


1    due on June 2, 2020. Id. Defendants secured a rebuttal expert, but the time remaining to
2    submit rebuttal expert disclosures is insufficient.
3          IV.    Statement of Excusable Neglect Pursuant to LR 26-3:                Requests to
4    extend a discovery deadline filed less than 21 days before the expiration of that particular
5    deadline must be supported by a showing of excusable neglect. Derosa v. Blood Sys., Inc.,
6    2:13-cv-0137-JCM-NJK, 2013 WL 3975764, *1 (D. Nev. Aug. 1, 2013). The determination
7    of whether excusable neglect exists turns on four factors: (1) the danger of prejudice to the
8    opposing party; (2) the length of the delay and its potential impact on the proceedings; (3)
9    the reason for the delay; and (4) whether the movant acted in good faith.” Bateman v. U.S.
10   Postal Service, 231 F.3d 1220, 1223-24 (9th Cir. 2000) (citing Pioneer Investment Services
11   Co. v. Brunswick Assoc. Ltd. Partnership, 507 U.S. 380, 395 (1993)). Excusable neglect also
12   encompasses negligence, carelessness, and inadvertent mistake. Id. at 1224.
13   Here, all four of the Bateman considerations weigh in favor of a finding of excusable neglect
14   in connection with the parties’ request to extend the rebuttal expert deadline: (i) neither
15   party will be prejudiced as both have stipulated to the requested extension; (ii) the length
16   of the delay is negligible and the stipulation will be filed 14 days before the current
17   deadline; (iii) the reason for the delay is that Defendants need additional time to finalize
18   their rebuttal expert report because of the logistical difficulties of retaining a rebuttal
19   expert, and preparing and disclosing a rebuttal expert report in 30 days given the current
20   COVID-19 closures; and (iv) contrary to the circumstances in Derosa, the parties are
21   actively conducting discovery. Accordingly, the parties respectfully request that the Court
22   finds excusable neglect exists with respect to the rebuttal expert deadline. With respect to
23   the other discovery deadlines, the parties submit this stipulation more than 21 days prior
24   to the expiration of those deadlines.
25

26

27   ///
28   ///


30                                            Page 3 of 4
31
             Case 2:17-cv-00090-JAD-DJA Document 82
                                                 81 Filed 05/20/20
                                                          05/19/20 Page 4 of 4


1             V. Proposed Scheduling Order
2             Therefore, Defendants request and Plaintiff stipulates to the following deadlines:1
3
                   EVENT                CURRENT DEADLINE             PROPOSED DEADLINE
4
                                              (ECF No. 78)
5        Rebuttal Expert Disclosures    June 2, 2020                 July 3, 2020
         Close of Discovery             July 6, 2020                 September 4, 2020
6        Dispositive Motions            August 3, 2020               October 5, 2020
7        Pretrial Order2                September 1, 2020            November 4, 2020

8
                         19th day of May, 2020.
              DATED this _____
9

10
     McDONALD CARANO LLP                               OFFICE OF THE NEVADA ATTORNEY
11                                                     GENERAL
12
     ______________________________________            ______________________________________
13   Kristen T. Gallagher (NSBN 9561)                  AARON D. FORD (NSBN 7704)
     Jason Sifers (NSBN 14273)                         Austin T. Barnum (NSBN 15174)
14
     2300 W. Sahara Ave, Suite 1200                    555 East Washington Ave., Suite 3900
15   Las Vegas, NV 89102                               Las Vegas, Nevada 89101
     kgallagher@mcdonaldcarano.com                     Email: abarnum@ag.nv.gov
16   jsifers@mcdonaldcarano.com                        Attorneys for Defendants Romeo Aranas,
     Attorneys for Plaintiff                           Gregory Bryan, Alberto Buencamino, and
17
                                                       George Leaks
18

19

20
                                              IT IS SO ORDERED.
21
                                              _______________________________________
22                                            UNITED STATES MAGISTRATE JUDGE
23                                                     May 20, 2020
                                              Dated: _________________________________
24

25

26
     1 Parties are not seeking an extension the following at this time, and are left out of the
     above dates as a result: (1) the deadline to amend the pleadings or add parties, (2) Expert
27   disclosures.
     2 If dispositive motions are filed, then the pre-trial order shall be due 30 days after the
28
     ruling on the motions.


30                                             Page 4 of 4
31
